NEWS FOR IMMEDIATE RELEASE April 22, 2009 CONTACT:Chadwick J. Byrd (509) 568 - 7800 Ambassadors Group Reports Results for the First Quarter of 2009 Spokane, WA. – April 22, 2009 Ambassadors Group, Inc. (NASDAQ:EPAX), a leading provider of educational travel experiences, announced $0.28 fully diluted per share loss for the quarter ended March 31, 2009, a 3 percent improvement over $0.29 fully diluted per share loss for the first quarter of 2008. Net loss was $5.3 million and $5.5 million for the quarters ended March 31, 2009 and 2008, respectively. Jeff Thomas, president and chief executive officer of Ambassadors Group, Inc. stated, “People to People Ambassador Programs continues to prepare for our busiest travel season during the second and third quarters while working with families to enroll and retain delegates for our upcoming travel programs. We are pleased to be showing an increase in the number of travelers from 3,365 in the first quarter of 2008 to 3,492 during the first quarter of 2009 in the most difficult economic environment we have faced. As expected, we incurred a loss for the quarter; however, with increased travelers, increased gross margins, and decreased operating costs, the net loss of $5.3 million was less than the net loss of $5.5 million experienced in “Our travel programs provide world-wide educational opportunities to a wide range of students and professionals through hands-on cultural experiences, behind-the-scenes access to people and places, and a range of outdoor adventures. These combine to create life-changing educational experiences, and our Student Ambassadors and their parents continue to see great value in our programs. “Our education research website, BookRags.com, continues to grow its user community by developing new content. In March, BookRags experienced a record number of unique visitors – nearly 6 million. We are also enthusiastic about the long term potential of our new relationship with Discovery Education. We are in the early stages of work on a long ramp cycle with the Discovery Student Adventures Programs which will launch in the summer of 2010. “Our cash flow and balance sheet continue to be strengths of the Company. During the first quarter of 2009, we generated $34.8 million in free cash flow and at March 31, 2009 had $108 million in cash and short-term investments, $21.5 million of deployable cash and no debt.In the first quarter, we returned $1.5 million to shareowners, $0.4 million through share repurchases and $1.1 million through dividends.” Quarter Ended March 31, During the first quarter of 2009, we traveled 3,492 delegates, a 4 percent increase from 3,365 delegates traveling during the same quarter one year ago. Gross receipts were $10.4 million in the first quarter of 2009 compared to $8.9 million in the first quarter of 2008. Gross margin increased 52 percent, to $5.3 million, in the first quarter of 2009 from $3.5 million in the same period of 2008. Gross margin as a percentage of gross receipts increased to 51 percent in the first quarter of 2009 from 39 percent in 2008. The increase in gross receipts and gross margin is primarily due to online content and advertising sales from BookRags, Inc. which was acquired in May 2008 as well as increased delegates travelling with us at lower costs compared to the higher costs associated with the professional Antarctica program that traveled in the first quarter of 2008. First quarter gross receipts and gross margin in 2009 include $0.9 million and $0.8 million, respectively, from BookRags, Inc. Operating expenses were $12.2 million in the first quarter of 2009 compared to $12.4 million in the first quarter 2008, a decrease of 1 percent. Selling and marketing expenses decreased $0.5 million due to decreased marketing activities completed and delivered in the quarter for our current and future year travel programs and a 16 percent reduction of employees in January of 2009. General and administrative expenses increased $0.3 million primarily due to legal and professional costs, offset by a 20 percent reduction in employees in January of 2009. For the first quarter 2009, the operating loss was $7.0 million, compared to $8.9 million for the first quarter of 2008, a 22 percent improvement. The
